In an action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Kings County, entered January 14, 1960, in favor of plaintiffs, after a jury trial. The infant plaintiff, while in his classroom awaiting dismissal for the day, was hit in his right eye by a blackboard eraser thrown by a classmate, causing said plaintiff to lose his sight in said eye. Judgment reversed and a new trial granted, with costs to abide the event. In our opinion the verdict is against the weight of the evidence. Beldock, Ughetta and Christ, JJ., concur; Nolan, P. J., and Kleinfeld, J., dissent and vote to affirm.